DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,873,781. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of this application are broader in scope than, thus are anticipated by, the claims of the patent.  For example, while utilizing slightly different language, claim 1 of the patent includes all subject matter covered by instant claim 1’s broadest reasonable interpretation.  All other claims of this application find corresponding subject matter in the claims of the patent.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 8-11, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant Admitted Prior Art (AAPA) in view of Deshpande, US Pub No. 20080114889, and further in view of McGowan, US Patent No. 8,898,338.

As to claim 1 AAPA discloses a method comprising: 
receiving sequential first and second video fragments, wherein the first and second video fragments are of different file sizes and are of a same playback duration ([0002]).
AAPA fails to disclose determining a target fragment size based on a size of a storage medium, wherein fragments of the stream of fragments are of a same file size and are of different playback durations.
However, in an analogous art, Deshpande discloses determining a target fragment size based on a size of a storage medium, wherein fragments of the stream of fragments are of a same file size and are of different playback durations ([0042] and Table 1 – encoded media chunk size is chosen based on client buffer size.  As coded video data, content of a fixed chunk size will be of varying duration based on content features, as is understood in the art).
It would have been obvious to a skilled artisan before the effective filing date of the claimed invention to modify the system of AAPA with the teachings of Deshpande, the motivation being to ensure that delivered chunks do not exceed available buffer size.
The system of AAPA and Deshpande fails to disclose that creating the chunks of the determined chunk size entails: determining, based on the target fragment size, and based on a size of the first video fragment and a size of the second video fragment, a third video fragment comprising: a portion of the first video fragment, or a portion of the first video fragment and a portion of the second video fragment; and sending the third video fragment as at least a portion of a stream of fragments, wherein fragments of the stream of fragments are of a same file size and are of different playback durations.
However, in an analogous art, McGowan discloses determining a target fragment size; determining, based on the target fragment size, and based on a size of the first video fragment and a size of the second video fragment, a third video fragment comprising: a portion of the first video fragment, or a portion of the first video fragment and a portion of the second video fragment; and sending the third video fragment as at least a portion of a stream of fragments (col. 9 lines 6-14 – ingested first and second segments are combined and transcoded into a third segment of a standard size, and are sent to the user device).  
It would have been obvious to a skilled artisan before the effective filing date of the claimed invention to modify the system of AAPA and Deshpande with the teaching of McGowan, the rationale being to provide a mechanism by which existing streams can be transcoded into streams of the determined chunk size, thereby enabling the improvements described by Deshpande to be applied to a wider variety of content.

As to claim 2 the system of AAPA, Deshpande, and McGowan discloses that the sending the third video fragment comprises sending a plurality of video fragments that comprise different quantities of frames and that have file sizes that satisfy the target fragment size (Deshpande [0042], McGowan col. 9 – in the combined system, ingested fragments (of fixed duration, thus differing frame quantities – AAPA) are combined until the target fragment size is reached).  

As to claim 3 the system of AAPA, Deshpande, and McGowan discloses that the first video fragment comprises one or more of: a plurality of access units, or a logical substructure of an elementary stream (McGowan col. 9 – the fragments comprise a plurality of ingested fragments, or access units).  

As to claim 4 Deshpande discloses that the storage medium comprises a buffer ([0042]).  

As to claim 8 see rejection of claim 1.  The combination of references further discloses an apparatus comprising: one or more processors; and memory storing instructions that, when executed by the one or more processors, cause the apparatus to perform the method of claim 1 (McGowan Fig. 9).

As to claims 9-11 see rejection of claims 2-4, respectively.
As to claim 15 see rejection of claims 1 and 8.
As to claims 16-18 see rejection of claims 2-4, respectively.

Claims 5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over AAPA, Desphande, and McGowan, described above, in view of Brockmann, US 20100146139.

As to claims 5, 12, and 19 the system of AAPA, Desphande, and McGowan fails to disclose that the size of the storage medium comprises a sector size of the storage medium.  
However, in an analogous art, Brockmann discloses that a size of the storage medium comprises a sector size of the storage medium ([0201]).
It would have been obvious to a skilled artisan before the effective filing date of the claimed invention to modify the system of AAPA, Deshpande, and McGowan with the teaching of Brockmann, the rationale being to improve disk sector allocation and seeking time (see Brockmann [0201]).

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over AAPA, Deshpande, and McGowan, described above, and further in view of Ottesen, US 5,930,493.

As to claims 7 and 14 Deshpande discloses that the sending the third video fragment comprises sending the third video fragment via an internet protocol (IP) stream ([0023])
The system of AAPA, Deshpande, and McGowan fails to disclose that a maximum packet size of the IP stream is approximately a multiple of the target fragment size.  However, in an analogous art, Ottesen discloses that a maximum packet size of the IP stream is approximately a multiple of the target fragment size (col. 15: 4-30; col.  35: 7-20 – maximum packet size is a multiple of segment size).’
It would have been obvious to a skilled artisan before the effective filing date of the claimed invention to modify the system of AAPA, Deshpande, and McGowan with the teaching of Ottesen, the rationale being to improve efficiency in delivery.

Allowable Subject Matter
Claims 6, 13, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HANCE whose telephone number is (571)270-5319. The examiner can normally be reached M-F 11:00am-7:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on (571) 272-3982. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J HANCE/Primary Examiner, Art Unit 2423